Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to Amendment
The amendment filed on 02/11/2021 has been entered. Claims 1-7, 9-21 are now pending in the application. Claims 1-7, 9, and 19-20 have been amended, claim 8 has been canceled and new claim 21 has been added by the Applicant. Previous claims 6-7 objections have been withdrawn in light of Applicant’s amendments to those claims. Previous Claims 7 and 19-20 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 7 and 19. Claims 1-7 and 9-21 are found allowable. 

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with Dean Stathakis reg. # 54465, Attorney, of record at 949-345-5678 on 02/16/2021 (see attached interview summary).
Amendment
	The claims are amended as follows:

Claim 18. The fogless mirror system of Claim [[18]] 17, further comprising a squeegee, wherein the wall-mount suspension bracket further comprises one or more fasteners for holding the squeegee when not in use.


Allowable Subject Matter

Claims 1-7 and 9-21 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding independent claim 1, directed towards a mirror assembly, the closest cited prior art of Mills teaches (see Figs. 1-12) such a mirror assembly (fogless shower mirror assembly, e.g. 10, see Abstract, paragraphs [02, 22-25, 28-34, 36-43]), comprising a housing (mirror enclosure 12 supporting 16 and 18, 14, paragraphs [23-24, 28-29, 36-43]), a reflective mirror plate (mirror 16 with reflective surface and rear surface22, paragraphs [23-24]), and a reservoir for water (reservoir 14 with cavities 18 on rear surface 22 of 16, paragraphs [23-24]), 
a. the housing comprising a front side and a rear side opposite the front side and configured to support the reflective mirror plate (16) and the reservoir (14, 18), the reflective mirror plate located at the front side and the reservoir located at the rear side (as depicted for the mirror 16 with reflective surface and rear surface22 and reservoir 14, 18, in e.g. Figs. 2, 5, 10-12, paragraphs [23-24]), 
b. the reflective mirror plate comprising a front side reflective surface and a rear side surface opposite the front side reflective surface mirror 16 with reflective surface and rear surface22, paragraphs [23-24]),
c. the reservoir located on the rear side surface of the reflective mirror plate (reservoir 14 with cavities 18 on rear surface 22 of 16, paragraphs [23-24]), the reservoir comprising a plurality of reservoir compartments (with water inlets 42 valve elements 44a,b..n, and valves/outlets 62/60, with valve elements 64a,b-n, see paragraphs [28-30, 33, 36-41], as depicted in e.g. Figs. 2, 5, 10-12), each reservoir compartment of the plurality of reservoir compartments being defined by an upper baffle plate, a lower baffle plate, a rear opening, and a front opening (as sides of valves/outlets 62/60, and valve elements 64a,b-n and lower inlets 42 sides and 44a,b..n, see paragraphs [28-30, 33, 36-41], as depicted in e.g. Figs. 2, 5, 10-12),
 wherein the upper and lower baffle plates each have a downward angle from the rear opening towards the front opening (as downward angle of sides of valves/outlets 62/60, and valve elements 64a,b-n and of lower inlets 42 sides and 44a,b..n, towards rear surface 22 of 16, see paragraphs [28-30, 33, 36-41], as depicted in e.g. Figs. 2, 5, 10-12),
wherein the front opening is a space located between a forward edge of the lower baffle plate and the rear side surface of the reflective mirror plate, the front opening having a distance (i.e. as front open side  and edge of outlets/valve elements  42, 43a-n and cavities 18 spaced from rear surface 22 of mirror 16, paragraphs [28-32]) enabling water in the reservoir compartment to flow downward on the rear side surface of the reflective mirror plate in a manner that enables a transfer of heat from the water to the reflective mirror plate (i.e. as distance of outlets/valve elements  42, 43a-n and cavities 18 spaced from rear surface 22 of mirror 16, for flow rate providing that the thermal energy is transferred from the water to substantially the entire rear surface 22 of the mirror 16, see paragraphs [22, 24-25, 28-32, 34, 44-46], see e.g. Figs. 2, 5, 7-11). 
However, regarding claim 1, the prior art of Mills taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a mirror assembly including the specific arrangement where the reservoir compartments are vertically spaced apart, that the upper and lower baffle plates are angled such that the front opening is at a lower elevation than the rear opening, and where the rear opening is an opening on the rear side of the housing and enables each reservoir compartment to be filled with water, in combination with all other claimed limitations of claim 1. 

With respect to claims 2-7 and 8-18, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Regarding independent claim 19, directed towards a mirror assembly, the closest cited prior art of Mills teaches (see Figs. 1-12) such a mirror assembly (fogless shower mirror assembly, e.g. 10, see Abstract, paragraphs [02, 22-25, 28-34, 36-43]), comprising a housing (mirror enclosure 12 supporting 16 and 18, 14, paragraphs [23-24, 28-29, 36-43]), a reflective mirror plate (mirror 16 with reflective surface and rear surface22, paragraphs [23-24]), and a reservoir for water (reservoir 14 with cavities 18 on rear surface 22 of 16, paragraphs [23-24]),
a. the housing comprising a front side and a rear side opposite the front side and configured to support the reflective mirror plate (16) and the reservoir (14, 18), the reflective mirror plate located at the front side and the reservoir located at the rear side (as depicted for the mirror 16 with reflective surface and rear surface22 and reservoir 14, 18, in e.g. Figs. 2, 5, 10-12, paragraphs [23-24]), 
b. the reflective mirror plate comprising a front side reflective surface and a rear side surface opposite the front side reflective surface mirror 16 with reflective surface and rear surface22, paragraphs [23-24]),
c. the reservoir located on the rear side surface of the reflective mirror plate (reservoir 14 with cavities 18 on rear surface 22 of 16, paragraphs [23-24]), the reservoir comprising a plurality of reservoir compartments (with water inlets 42 valve elements 44a,b..n, and valves/outlets 62/60, with valve elements 64a,b-n, see paragraphs [28-30, 33, 36-41], as depicted in e.g. Figs. 2, 5, 10-12), each reservoir compartment of the plurality of reservoir compartments being defined by an upper baffle plate, a lower baffle plate, a rear opening, and a front opening (as sides of valves/outlets 62/60, and valve elements 64a,b-n and lower inlets 42 sides and 44a,b..n, see paragraphs [28-30, 33, 36-41], as depicted in e.g. Figs. 2, 5, 10-12),
 wherein the upper and lower baffle plates each have a downward angle from the rear opening towards the front opening (as downward angle of sides of valves/outlets 62/60, and valve elements 64a,b-n and of lower inlets 42 sides and 44a,b..n, towards rear surface 22 of 16, see paragraphs [28-30, 33, 36-41], as depicted in e.g. Figs. 2, 5, 10-12),
wherein the front opening is a space located between a forward edge of the lower baffle plate and the rear side surface of the reflective mirror plate, the front opening having a distance (i.e. as front open side  and edge of outlets/valve elements  42, 43a-n and cavities 18 spaced from rear surface 22 of mirror 16, paragraphs [28-32]) 
wherein the flow channel spaced rearward of the rear side surface of the reflective mirror plate a distance that enables water in each of the  reservoir compartments to flow between the three sub- compartments of each of the reservoir compartments. (i.e. as distance of outlets/valve elements  42, 43a-n and cavities 18 spaced from rear surface 22 of mirror 16, for flow rate providing that the thermal energy is transferred from the water to substantially the entire rear surface 22 of the mirror 16, see paragraphs [22, 24-25, 28-32, 34, 44-46], see e.g. Figs. 2, 5, 7-11). In addition although the number of reservoir compartments is not discussed to be 12, this is seen as obvious feature of the prior art. 
However, regarding claim 19, the prior art of Mills taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a mirror assembly including the specific arrangement where the upper and lower baffle plates each have a downward angle of 35 degrees to 55 degrees from the rear opening towards the front opening as measured from the horizontal plane perpendicular to the reflective mirror plate, that the rear opening is an opening on the rear side of the housing, where the above distance is 0.05 0.01 mm to 0.1 mm, and that there is a hanging attachment system comprising two rib hanger plates, the one or more rib hanger plates including attachments hooks with flow channel, in combination with all other claimed limitations of claim 19. 

With respect to claims 20-21, these claims depend on claim 19 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blackwood “Heat storage equipment for mirrors,” US 20040156107 A1 also discloses some features shared with the instant invention, but not the recited features of baffles at specific distances from the rear of the reflective surface providing water flow (see e.g. Fig. 2, paragraphs [17-18], as cells with retaining structures contain the water). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872